DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The rejection of 07/07/2021 has been withdrawn. 
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. The examiner notes that Wilson is not prior art based on its priority date.  
As to claim 1, applicant argues that the “trailer chassis in Teichrob ‘789 would not be recognized as a “trailer chassis” by the “art”.  The examiner does not concur with this statement in general but need not address it herein because the claim has been amended to provide a structural differentiation for applicant’s “trailer chassis: within the metes and bounds of the claim.  Teichrob does not have an axle having a wheel at a first and second end thereof, as the claim is amended.  

Applicant’s argument that having the same axle structure (Teichrob) at both ends of the chassis does not meet the claim language because the second end doesn’t have “means for” attaching the chassis in both a mobile condition and a fixed operational condition.  The claim itself provides no specific structure for “attaching” therefore the Teichrob structure cannot be excluded as it falls under the broad interpretive scope of “means for” language.
Applicant argues Teichrob does not teach the use of a turret as set out in claim 1 because, in addition to the argument set out above, applicant argues Teichrob requires a “four-wheel steering configuration”, but claim 1 does not delineate any particular structure for accomplishing the rotation of the turret.  In other words, the claim does not limit the form of action necessary to make the turret rotate.  Applicant’s efforts to imbue claim 1 with the limitations of allowed 9 fails because claim 9 is a method claim and claim 1 is not.  The other arguments as to Teichrob are obviated in view of the new prior art cited and the different role Teichrob plays in the present rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,577,198 to Friesen in view of U.S. Pat. No. 9643789 to Teichrob et al. hereinafter referred to as, “Teichrob”.
With respect to claim 1, Friesen discloses a device for conveying a solid material into a radially-arranged stockpile, comprising:

a trailer chassis (see numeral 4 in Fig. 1 and col. 1, lines 42-43 and col. 16, lines 34-39), having, at a first end thereof, at least one wheeled axle having a wheel at each 

a feed system (see numerals 56A, 56B), mounted to the chassis and extending generally along the length thereof from the second end to the first end, to receive the solid material at the second end and transport the solid material to the stacking conveyor; and

a power unit for generating electrical and hydraulic power, mounted on the chassis for use by the stacking conveyor and the feed system (col. 12, lines 16-22).

Freisen does not disclose a turret, arranged near the first end of the chassis on a top surface thereof for rotation about an axis normal thereto.

Teichrob teaches a turret (see numeral 135 in Fig. 1C and col. 5., line 36), arranged near the first end of the chassis on a top surface thereof for rotation about an axis normal thereto (col. 4, lines 58-63, Teichrob suggest anything movable relative to the discharge end if the radial conveyor and suggest a ball and socket joint and an annular track,  Teichrob also uses a turret thereby illustrating that the use of a turret is well known in the art for accomplishing the desired movements of a radial conveyor) a stacking conveyor, having a first end thereof fixedly mounted to the turret (135) near the first end of the chassis.  It would have been obvious to one having ordinary skill in the 

With respect to claim 3, Teichrob discloses the axis of rotation of the turret is centered about the at least one wheeled axle and the first end of the stacking conveyor is located along the axis rotation (see location of turret 135 in Fig. 1C).

With respect to claims 4 and 10, Teichrob discloses the feed system comprises 
a feed hopper (see numeral 160 in Fig. 1B and col. 6, lines 7) 

first feed conveyor (110) and a second feed conveyor (117)

wherein solid material is loaded and stored in the feed hopper, moved from the feed hopper (160) to the second feed conveyor (117) by the first feed conveyor (110) and

moved to the first end of the stacking conveyor by the second feed conveyor (see Fig. 1B).


With respect to claims 7, 14 and 15, Teichrob teaches the stacking conveyor (120) comprises a telescoping arm having a first portion and a second portion, such that the second portion is movable between a withdrawn position inside the first portion and .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen and Teichrob as applied to the claims above, and further in view of U.S. Pub. No. 2011/0132719 to Tebbe et al. hereinafter, “Tebbe”.
With respect to claims 6 and 13, Friesen discloses the power unit is mounted to the chassis between the feed system and the stacking conveyor.
 Tebbe teaches the power unit is mounted to the chassis between the feed system and the stacking conveyor (see [0054], fifth sentence).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Tebbe with the disclosures of Friesen and Teichrob to balance weight and power distribution.

Claims 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen and Teichrob as applied to the claims above, and further in view of CA2603658 to Fridman.
	With respect to claims 8, 16 and 17, Friesen and Teichrob include all the claim language but do not disclose a diesel motor.  Fridman teaches the use of a diesel motor (page 13, lines 20-21) in a stacking conveyor system.

s 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen and Teichrob as applied to the claims above, and further in view of U.S. Pat. No. 6782993 to Bernard et al., hereinafter, “Bernard”.
With respect to claims 5 and 11, Friesen and Teichrob disclose all the claim language, but they do not disclose the second feed conveyor is an articulated conveyor.
Bernard teaches the use of articulated conveyors (see col. 1, lines 18-30). It would have be obvious at the time of filing to combine the teachings of Bernard with the disclosures of Friesen and Teichrob to enable the capability of compactly storing and transporting conveyors.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Friesen, Teichrob  and Bernard as applied to claim 11 above, and further in view of U.S. Pub. No. 2011/0132719 to Tebbe et al. hereinafter, “Tebbe”.
With respect to claim 12, Friesen and Teichrob disclose all the claim language, but they do not disclose the power unit is mounted to the chassis between the feed system and the stacking conveyor.
Tebbe teaches the power unit is mounted to the chassis between the feed system and the stacking conveyor (see [0054], fifth sentence.  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Tebbe with the disclosures of Friesen, Teichrob and Bernard to balance weight and power distribution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA2860261A, DE102015104498A1 and WO2014031740.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651